NO. 07-07-0190-CR

                                    IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                PANEL B

                                           AUGUST 13, 2008

                               ______________________________


                                  RICHARD WARREN PAIGE JR.,

                                                                          Appellant

                                                     v.

                                       THE STATE OF TEXAS,

                                                                          Appellee

                             _________________________________

                 FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                      NO. 53,570-D; HON. DAVID GLEASON, PRESIDING

                               _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       After a jury trial, appellant Richard Warren Paige, Jr. was convicted of the offense

of murder. Punishment was assessed by the jury at forty years in the Texas Department

of Criminal Justice - Institutional Division. Appellant timely filed his notice of appeal.

       Appellant’s appointed counsel has filed a motion to withdraw, together with an

Anders1 brief, wherein he certifies that, after diligently searching the record, he has


       1
           See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
concluded that appellant’s appeal is without merit. Along with his brief, he has filed a copy

of a letter sent to appellant informing him of counsel’s belief that there was no reversible

error and of appellant’s right to appeal pro se. This court gave appellant until July 28,

2008, to file his own brief or response if he wished to do so. Appellant’s pro se response

was filed on that date.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

one potential area for appeal that being ineffective assistance of counsel. However,

counsel has explained why the argument lacked merit. Thereafter, we conducted our own

review of the record and appellant’s pro se response to assess the accuracy of appellate

counsel’s conclusions and to uncover any error, reversible or otherwise, pursuant to

Stafford v. State, 813 S.W.2d 503 ( Tex. Crim. App. 1991). Our own review has failed to

reveal any arguably reversible error.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.2



                                                              Brian Quinn
                                                              Chief Justice


Do not publish.




       2
           Appellant has the right to file a pro se petition for discretionary review from this opinion.

                                                         2